



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : R. c. Lavigne, 2013
    ONCA 402

DATE : 20130614

DOSSIER : C53856

Les juges Blair, Rouleau et Hoy

ENTRE

Sa Majesté La Reine

Intimée

et

Joseph Henri Raymond Lavigne

Appelant

Dominique St-Laurent et Francis Pilotte
    pour lappelant

Robert Gattrell et Philippe G. Cowle
    pour lintimée

Date de laudience: le 5 juin 2013

En appel de la
    condamnation imposée par le juge Robert J. Smith de la Cour supérieure de
    justice le 11 mars 2011.

INSCRIPTION

[1]

Lappelant interjette appel de sa condamnation
    pour fraude et abus de confiance par un fonctionnaire public. Selon lappelant,
    le juge de première instance a commis trois erreurs : 1) il a omis de
    prendre en compte des éléments de la preuve qui se rapportent aux questions
    litigieuses; 2) il a rendu une conclusion manifestement déraisonnable à leffet
    que le témoin Daniel Côté est crédible et 3) il a mal appliqué les éléments
    constitutifs de la fraude.

[2]

À notre avis, lappel doit être rejeté.

[3]

En ce qui a trait à la première question en
    litige, un juge de procès nest pas tenu en droit de consigner la totalité ou
    une partie particulière du déroulement des délibérations sur les faits :
    voir
R. c. Morin
, [1992] 3 R.C.S. 286, à la p. 296.

[4]

Le reproche principal avancé par lappelant est
    que les motifs du juge du procès ne contiennent aucune analyse du témoignage de
    Michel Éthier. Selon nous, ceci est sans importance. M. Éthier a témoigné à propos
    de son expérience comme ancien adjoint de recherche de lappelant. Son
    arrangement avec lappelant navait que peu de pertinence aux questions ultimes
    à trancher au procès ou à la crédibilité des témoins principaux. Le juge du
    procès a expliqué clairement comment il est arrivé à ses conclusions et à ses
    déterminations de crédibilité. Il a souligné à plusieurs reprises quil tenait
    compte de lensemble de la preuve. Il ny a pas de lacune dans ses motifs qui
    empêche le tribunal dappel de vérifier que les principes fondamentaux de la
    présomption dinnocence ou lexigence dune preuve hors de tout doute
    raisonnable ont été appliqués en lespèce. Quoiquun juge de procès est tenu
    dexaminer tous les éléments de la preuve qui se rapportent à la question ultime
    à trancher, à moins que les motifs démontrent que cela na pas été fait, lomission
    de consigner que cet examen a été fait ne permet pas de conclure quune erreur
    de droit a été commise.

[5]

À légard de la deuxième question en litige,
    lévaluation de la crédibilité des témoins par le juge du procès ne peut être
    écartée que sil est établi que le juge a commis une erreur manifeste et
    dominante. De plus, lévaluation de la crédibilité des témoins se trouve dans
    lexpertise particulière du juge de procès. Par conséquent, la norme de
    contrôle devrait être empreinte dune retenue par la cour dappel.

[6]

À notre avis, ses motifs ne sont pas entachés
    derreur. Le juge du procès a évalué le témoignage de Daniel Côté dans le
    contexte de lensemble de la preuve. Le juge a noté plusieurs éléments de la preuve
    qui, selon lui, ont corroboré le témoignage de M. Côté et ont justifié
    pleinement son acceptation de la crédibilité et fiabilité de ce témoin. Le juge
    du procès na pas non plus renversé le fardeau de la preuve. Il a tout
    simplement noté labsence de preuve pouvant soulever un doute raisonnable.

[7]

En ce qui concerne le troisième point soulevé
    par lappelant, nous sommes davis que le juge ne sest pas trompé quant à
    lapplication du droit relatif aux éléments de linfraction de fraude, et plus
    particulièrement à légard de lélément constitutif de privation.

[8]

Lappelant a sciemment présenté de fausses
    demandes de remboursement pour des frais de déplacement quil navait pas
    engagés, sachant quil priverait ainsi le gouvernement canadien et porterait
    aussi atteinte aux intérêts pécuniaires de celui-ci. Le juge du procès a
    considéré et a rejeté largument de lappelant que le gouvernement na pas subi
    de perte parce que les sommes déboursées étaient dues à des réclamants
    légitimes. Nous reconnaissons que si M. Gendron et M. Côté avaient eux-mêmes
    présenté des réclamations pour remboursement, le gouvernement aurait eu à
    engager les mêmes frais quil a payés à lappelant. Mais M. Gendron et M. Côté
    nont pas réclamé leurs frais du gouvernement. Lappelant a fait croire au
    gouvernement quà maintes reprises il a encouru des dépenses pour déplacement
    de 217,00 $, alors quen réalité il ne versait que 50 $ par voyage. Il a empoché
    lui-même la différence.

[9]

Si le gouvernement avait connu la situation
    réelle, il naurait jamais versé le montant de 217,00 $ par instance à
    lappelant : voir
R. v. Knowles
(1979)
, 51 C.C.C. (2d) 237 (Ont. C.A.). Le juge ne sest pas trompé
    quant à lapplication du droit relatif aux éléments de la fraude et surtout à
    légard de lélément constitutif de privation.

[10]

Pour ces motifs, lappel est rejeté.

« R.A.
    Blair j.c.a. »

« Paul
    Rouleau j.c.a. »

« Alexandra
    Hoy j.c.a. »


